—Judgment unanimously affirmed. Memorandum: By failing to raise the invalidity of the arrest warrant as a ground for suppression of his later statement and of the victim’s identification testimony, defendant has failed to preserve that issue for review (see, People v Fenner, 61 NY2d 971, 973; People v Hall, 61 NY2d 834, 835; People v Cintron, 118 AD2d 650; People v Arnette, 111 AD2d 861, 862, lv denied 65 NY2d 976). The record of the suppression hearing amply supports the suppression court’s conclusion that defendant’s statement was spontaneous and not the product of custodial interrogation. We conclude that defendant’s conviction for sodomy in the first degree is supported by sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Oneida County Court, Murad, J.— Sodomy, 1st Degree.) Present — Pine, J. P., Lawton, Fallon, Doerr and Davis, JJ.